Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-10-2006

In Re: IT Grp Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-2191




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: IT Grp Inc " (2006). 2006 Decisions. Paper 667.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/667


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                 ________

                No. 05-2191
                _________

          IN RE: IT GROUP, INC.,
                             Debtor

      JOHN ACCARDI; DAVID L. BACKUS;
ROCHELLE BOOKSPAN; MELISSA L.DUBINSKY;
       DENNIS G. FENN; JOHN P. FRANZ;
WILLIAM A. GAUNTT; THOMAS W. GRIMSHAW;
 DAVID W. HICKMAN; WARREN C. HOUSEMAN;
  STEPHEN C. KENNEY; JAMES R. MAHONEY;
   THOMAS R. MARTI; DAVIDW. MAYFIELD;
   WILLIAM H. MCINTOSH; ROY MCKINNEY;
DAVID C.MCMURTRY; DANIEL C. MELCHIOR, III;
 GEORGEANN N. MOREKAS; WILLIAM C. PARIS;
    MATTHEW G. RADEK; KEVIN R. SMITH;
    LOUIS STOUT; LEONARD YAMAMOTO;
     JOHN E. FOLEY; JAMES M. REDWINE;
    STEWART BORNHOFT; ENZO ZORATTO;
               POLLY QUICK,
                               Appellants
                        v.
        IT LITIGATION TRUST; IT GROUP, INC.,
      and their Affiliates, as employers and fiduciaries,
           administrators and sponsors of the Plan;
   CARLYLE PARTNERS II, LP, as fiduciary of the Plan
          and/or tortfeasor; ANTHONY DELUCA;
FRANCIS J. HARVEY; HARRY J. SOOSE, as fiduciaries of
 the Plan and as officers; IT CORPORATION DEFERRED
COMPENSATION PLAN EFFECTIVE JANUARY 1, 1996
                          _________

      On Appeal from the United States District Court
                 for the District of Delaware
                (D.C. Civil No. 04-cv-00146)
      District Judge: Honorable Joseph J. Farnan, Jr.
                         __________

               Argued April 3, 2006
Before: RENDELL, SMITH, and BECKER*, Circuit Judges

                  (Filed : July 10, 2006)


John M. Stull
1300 North Market Street
P. O. Box 1947
Wilmington, DE 19899

_____________

  *   The Honorable Edward R. Becker died on May 19,
      2006.

                            2
Thomas A. Johnson [ARGUED]
Suite 201
33 West Mission Street
Santa Barbara, CA 93101

Counsel for Appellants
  John Accardi; David L. Backus; Rochelle Bookspan;
  Melissa L. Dubinsky; Dennis G. Fenn; John P. Franz;
  William A. Gauntt; Thomas W. Grimshaw;
  David W. Hickman; Warren C. Houseman;
  Stephen C. Kenney; James R. Mahoney;
  Thomas R. Marti; David W. Mayfield;
  William H. McIntosh; Roy McKinney;
  David C. McMurtry; Daniel C. Melchior, III;
  Georgeann N. Morekas; William C. Paris;
  Matthew G. Radek; Kevin R. Smith; Louis Stout;
  Leonard Yamamoto; John E. Foley;
  James M. Redwine; Stewart Bornhoft;
  Enzo Zoratto; Polly Quick

Jeffrey M. Schlerf
The Bayard Firm
222 Delaware Avenue
P. O. Box 25130, 9th Floor
Wilmington, DE 19899

John K. Cunningham
Ileana A. Cruz
White & Case
200 South Biscayne Boulevard
Suite 4900

                             3
Miami, FL 33131

Counsel for Appellees
  IT Litigation Trust; IT Group, Inc.,
  and Their Affiliates, As Employers and
  Fiduciaries, Administrators and Sponsors
  of the Plan

Mark D. Collins
Jason M. Madron
Richards, Layton & Finger
One Rodney Square
P. O. Box 551
Wilmington, DE 19899

Timothy L. Patten
Latham & Watkins
555 11th Street, N.W.
Suite 1000
Washington, DC 20004

Counsel for Appellees
  Carlyle Partners II, LP, as Fiduciary of the
  Plan And/or Tortfeasor

Ronald S. Gellert
Eckert, Seamans, Cherin & Mellott
1515 Market Street, Suite 900
Philadelphia, PA 19102




                             4
Mark A. Willard
Delia B. Bianchin
Sandra R. Mihok
Eckert, Seamans, Cherin & Mellott
600 Grant Street, 44th Floor
Pittsburgh, PA 15219

Counsel for Appellee
  Anthony DeLuca

Michael J. Prame [ARGUED]
Groom Law Group Chartered
1701 Pennsylvania Avenue, N.W.
Suite 1200
Washington, DC 20006

Counsel for Appellee
  Francis J. Harvey

Charles A. DeMonaco
Dickie, McCamey & Chilcote
Two PPG Place
Suite 400
Pittsburgh, PA 15222-5402

Counsel for Appellee
  Harry J. Soose, as Fiduciaries of the Plan
  and as Officers




                             5
                        __________

         AMENDMENT TO PRECEDENTIAL
      OPINION AND JUDGMENT OF THE COURT
                   __________

      Upon consideration of the uncontested motion by
United States Trustee requesting that the Court issue an Order
Amending the Opinion and Caption to delete the reference to
“Mark S. Kenny, Trustee,” it is hereby

      ORDERED that the captions of the Court’s Opinion
and Judgment entered on May 25, 2006 be and the same are
hereby so amended.

                           BY THE COURT:

                            /s/ Marjorie O. Rendell
                           ___________________________
                            Circuit Judge

Dated: July 10, 2006




                              6